DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 8, 9, 10, 11, 13, 14, 17, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ranvir Kumar Soni (WO 2015/157175 A1) (hereinafter Soni).
Regarding claim 1, Soni anticipates a process of forming a fiber preform, the process comprising: providing a substrate; applying a first layer of a commingled yarn (corresponding to fiber bundle) to the substrate in a predetermined pattern having a principal orientation; stitching the first layer of the commingled yarn to the substrate using a thread; building up subsequent layers of the commingled yarn from the first layer; and stitching each of the subsequent layers to a preceding layer using the thread (¶0036-¶0039). 
Regarding claim 2, Soni anticipates the commingled yarn comprises reinforcing fibers of one or more of carbon fiber, glass fiber and aramid fiber (¶0026).
Regarding claim 4, Soni anticipates wherein the fiber bundle comprises matrix fibers formed of a thermoplastic material having a first melt temperature below a melting temperature of the thread (¶0026-¶0027; ¶0057). 
Regarding claim 5, Soni anticipates the thread is non-melting fiber material or polyaramide, carbon, glass or a combination thereof (¶0027). 
Regarding claim 8, Soni anticipates  placing the fiber preform on a mold having a shape and heating the fiber preform to the thread melting temperature to melt the thermoplastic thread thereby causing the fiber preform to retain the shape of the mold (¶0056). 
Regarding claim 9, Soni anticipates stitching the first layer of the fiber bundle to the substrate includes stitching using a plurality of stitching heads (¶0037). 
Regarding claim 10, Soni anticipates further comprising creating secondary tack points throughout the first layer of the fiber bundle to attach the fiber bundle to itself by applying adhesive deposition (hot glue), spot-welding, ultrasonic welding, heat-staking or a combination (¶0039).  
Regarding claim 11, Soni anticipates urging the fiber preform to conform to a three-dimensional shape of a shaping mold and applying a curable material to the fiber preform such that the fiber preform retains the three-dimensional shape of the shaping mold when the material cures (¶0056-¶0057).
Regarding claim 13, Soni anticipates the curable material is an adhesive (¶0039).
Regarding claims 14, 17 and 20, Soni anticipates A process of forming a unitary reinforced composite component comprising: placing a fiber preform onto a mold platen, the fiber preform comprising: a substrate; a fiber bundle comprising one or more types of reinforcing fibers; a thread; wherein the fiber bundle is arranged on the substrate and attached to the substrate by a plurality of stitches of the thread to form a first preform layer having a principal orientation; heating the perform to promote fusion of the thermoplastic fibers therein; cooling the preform until solidified with contours of the component; and removing the vehicle component from the mold platen (¶0036-¶0039; ¶0056-¶0059). 
Regarding claim 18, the fiber bundle preform in the mold includes removing the substrate from the fiber preform (¶0065). 

Claim(s) 3, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranvir Kumar Soni (WO 2015/157175 A1) (hereinafter Soni).
Regarding claim 3, Soni discloses commingled yarn can have 95 wt% reinforcing filaments material (¶0035). Soni discloses the use of thermoplastic material as carrier material (¶0036). Soni further disclose the use of resin films can be laid down over, under or between the commingled yarn layers (¶0040). Thus, Soni discloses adequate amount of resin material is used when manufacturing fiber preform. Thus, the use of resin film can allow for commingled yarn to have 100 wt% reinforcing filaments. The benefit of doing so would have been to produce stronger composite material. 
Regarding claim 6, Soni discloses the commingled yarn can be attached to a carrier material  in a tailored fiber placement process to fabricate near net shaped reinforcing filament preforms that have substantially aligned reinforcing filaments. By using a TFP process, the commingled yarns can be attached onto a carrier material in a specific pattern and can substantially align the orientation of reinforcing filaments within the composite part. Where “substantially”, as in “substantially align”, can include variation due to the undulating nature of sewing yarn. Substantial alignment can include patterns where 60% or more (specifically, 80% or more) of the filaments in the pattern are oriented along (e.g., parallel to) a steady state force flux which may act in one or more directions within the part. The reinforcing filaments can be aligned, and specifically oriented relative to the stress encountered when the finished composite part is in use (¶0023). Thus, it appears the multiple pass can be offset by 60% or 80% or visa verse. The benefit of doing so would have been to orient the filaments along a steady state force flux which may act in one or more directions within the part. 
Regarding claim 7, Soni discloses the fiber bundle preform in the mold includes removing the substrate from the fiber preform (¶0065). Soni discloses each of the subsequent layers to a preceding layer using the thread (¶0036-¶0039). Thus, it is within scope of a person of ordinary skill in the art at the time of invention to remove substrate from the fiber preform after each of the subsequent layer is stitched. The benefit of doing so would have been to remove any excess material prior to stitching each subsequent layers. 

Claim(s) 12, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soni as applied to claims 1, 2, 4, 5, 8, 9, 10, 11, 13, 14, 17 and 20 above, and further in view of Youn et al. (US Pat. No.: 8,303,743 B2) (hereinafter Youn).
Regarding claim 12, the limitaions of claim 14 are taught by Soni. Soni further discloses placing fiber preform into a mold having a shape complimenting the shape of the fiber preform or corresponding to the shape of the finished composite part (¶0056). Thus, the mold itself has a shaping guide to shape the preform. Youn further discloses various mold with different shapes as depicted in figures 6 and 7. Thus, it would have been obvious to a person of ordinary skill in the art to utilize a mold with different shaping guide to obtain an article with desired shape.
Regarding claims 15 and 16, the limitations of claim 14 are taught by Soni. Youn also discloses a method of making a unitary reinforced composite component. The method discloses placing reinforcing fiber-impregnated prepreg layer (20) and protective layer (30) made of thermoplastic resin layer between mold platens (41) applying pressure to mold an article such as an automobile part (Fig. 1, Fig 7; Col 12, Ln 45-58). The benefit of doing so would have been to provide adequate strength to the outer surface of the molded article. 
Given the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to utilize the molding technique as taught by Youn within the method of forming a unitary reinforced composite as taught by Soni. The benefit of doing so would have been to comprise a molded article with stronger outer surface. 


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soni as applied to claims 1, 2, 4, 5, 8, 9, 10, 11, 13, 14, 17 and 20 above, and further in view of Schmidt et al. (US 2013/0230716 A1) (hereinafter Schmidt).
Schmidt discloses a polyurethane (a well-known thermosettable polymer) prepreg that be affixed to composites (composite materials, such as a fiber preform) or other separately produced prepregs (¶0021-¶0024, ¶0032 and ¶0109). Schmidt further discloses that the polyurethane prepreg affixes to other structure via the polyurethane matrix (¶0108-0109). Schmidt further discloses the at last one sheet of preformed thermoset resin includes a protective layer on an outside surface of the sheet of preformed thermoset resin that when co-molded with the fiber preform and thermoset resin provides a treatable surface finish for the composite material (¶0018-¶0019). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to a protective layer on an outside surface of the preform as taught by Schmidt within the method of forming unitary reinforced composite as taught by Soni. The benefit of doing so would have been to add protective layer on outer surface of the preform (¶0018 of Schmidt).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746